NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      JESSE JAMES ABBOTT, Petitioner.

                          No. 1 CA-CR 19-0164 PRPC
                               FILED 10-31-2019


      Petition for Review from the Superior Court in Mohave County
                          No. S8015CR201501152
                 The Honorable Richard D. Lambert, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

The Stavris Law Firm, P.L.L.C., Scottsdale
By Alison Stavris
Counsel for Petitioner
                             STATE v. ABBOTT
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge James B. Morse Jr., and Judge Diane
M. Johnsen delivered the decision of the Court.


P E R C U R I A M:

¶1           Jesse Abbott seeks review of the superior court’s order
dismissing his petition for post-conviction relief (PCR), filed pursuant to
Arizona Rule of Criminal Procedure 32.1. This is the petitioner’s first PCR
petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that the petitioner has not shown any abuse of
discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2